El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
El primer fundamento de la apelación es que la corte de distrito cometió error al declarar sin lugar una moción *774que atacaba el juramento de la demanda. Ésta fué jurada por un sacerdote que bacía constar bajo juramento que era mandatario de la Iglesia Católica, Apostólica y Romana de Puerto Rico en Caguas. La objeción era que el mandatario debió haber unido o presentado su mandato. No se citó au-toridad alguna para esta contención ante la corte de distrito ni el apelante ha citado alguna en su alegato. En ausencia de -autoridad en contrario, convenimos con el juez de distritoen que el juramento era suficiente.
El demandado presentó excepción por falta de hechos suficientes para determinar una causa de acción. La demandante alegó: que tenía en Caguas una iglesia quequedaba frente a la parte este del Paique Palmer, circundada por un atrio que se extiende de oeste a este; que desde hace más de treinta años, y también desde tiempo inmemorial, existe un callejón de unos cuatro metros ele ancho más o menos, que discurre desde el atrio de dicho templo hasta la calle de Ruiz Belvis, en una extensión de unos veintitrés metros aproximadamente, lindante por el este con una casa de tres plantas de la sucesión de Ramón Vilar, edificada en un solar que en un tiempo fué de Rosalía Santiago .Vda. de Polanco,, y por el oeste con una casa del demandado José Puig Morales, que anteriormente pertenecía a la mencionada señora Rosalía Santiago Yda. de Polanco; que la demandante ha estado en posesión del descrito callejón desde hace más de treinta años y desde tiempo inmemorial hasta el 3 de enero de 1933, para los feligreses entrar y salir del templo y para la entrada y salida de los ministros y representantes de la demandante, hasta la expresada calle de Ruiz Belvis, mediante el tránsito de sacerdotes, empleados, feligreses y con todo aquello que se hacía menester para comunicar el susodicho atrio con la calle de Ruiz Belvis; que el día 3 de enerode 1933 el demandado José Puig’ Morales interceptó el susodicho callejón, llenándolo de tierra y escombros en una ex-tensión de varios metros, dando ello lugar a que no se pueda transitar libremente por él; que estos actos fueron realiza-*775dos contra la voluntad de dicha demandante y con el propó-sito de privar a ésta de la posesión del callejón de referencia y de que lo utilice como servidumbre de la demandante.
La demanda fué presentada el 14 de diciembre de 1933. Fué titulada “Injunction para recobrar la posesión.” Se solicitaba se dictara sentencia: amparando a la demandante en la posesión y disfrute del callejón descrito en la demanda; ordenando al demandado, sus empleados y subalternos que se abstengan de inquietar a la demandante en la posesión y disfrute del callejón de referencia; prohibiendo a dichas personas que obstruyan o intercepten en cualquier forma y manera dicho callejón, o cualquier parte del mismo, desde el atrio de la iglesia hasta la calle de Ruiz Belvis y debiendo dejarlo libre y expedito para que la demandante pueda uti-lizarlo convenientemente, y condenando al demandado a pa-gar todas las costas.
Éste no era un recurso para establecer la existencia de una servidumbre ni era, como sucedió en el caso de Trujillo v. López, 45 D.P.R. 815, una acción para abatir un supuesto estorbo priblico. El presente fué un pleito interpuesto por la demandante para recobrar la posesión o cuasi posesión o uso de un callejón, como medio de ingreso y egreso, so color de derecho. En él no estaba envuelta ninguna cuestión de título o derecho de posesión. La alegación de que la deman-dante había estado usando el callejón por espacio de más de treinta años y desde tiempo inmemorial hasta el 3 de enero de 1933, bastaba para demostrar el uso durante más de un año con anterioridad a la perturbación del demandado y dentro del año anterior a la radicación de dicha demanda. En su consecuencia, la demanda aducía hechos suficientes para determinar una causa de acción. Véase Echevarría et al. v. Saurí, 38 D.P.R. 737.
Se presentaron otras dos excepciones previas, que fueron igualmente declaradas sin lugar. Una de ellas se basaba, en que la demanda era ambigua, ininteligible y du-*776dosa; la otra, en que se habían acumulado indebidamente dos causas de acción. Se sostenía que el supuesto uso del calle-jón era inconsistente con la alegación relativa a la posesión material y física del mismo. El demandado estaba en duda respecto a si la demandante trataba de recobrar el alegado uso de una servidumbre de paso o la posesión material del terreno así usado. La contención final era que una causa de acción para recobrar el uso de la servidumbre de paso había sido acumulada indebidamente con otra causa de acción para recobrar la posesión material. Podría admitirse que la demanda no está tan exenta de toda ambigüedad o incerti-dumbre que pueda considerársele como un modelo. No obs-tante, tomada ella en su totalidad e interpretada equitativa-mente, parece razonablemente claro, a nuestro juicio, que la demandante no estaba alegando una posesión anterior ex-clusiva del callejón ni tratando de recobrar tal posesión, sino sólo el uso del mismo como medio de ingreso y egreso. Sea ello como fuere, al demandado no se le indujo a error en su perjuicio, y el error, de haberlo, al declarar sin lugar las dos excepciones, no es uno que da lugar a la revocación.
El tercer señalamiento es que la corte de distrito cometió error al admitir en evidencia una escritura de compraventa otorgada por Rosalía Santiago Vda. de Polanco en 1906. Esta escritura fue admitida como prueba con el fin de demostrar una supuesta admisión contra interés por parte de la vendedora. Estamos plenamente convencidos de que la exclusión de la escritura no hubiera afectado el resultado. El error de admitir el documento, de serlo, no justificaría la revocación.
El cuarto señalamiento es que la sentencia es contraria a la prueba. Luego de un cuidadoso examen de la transcrip-ción taquigráfica a la luz de los argumentos del apelante, no nos es posible concurrir con este criterio.

Loj sentencia apelada debe ser confirmada.

El Juez Asociado Señor Córdova Dávila no intervino.